This appeal is upon writ of error from a judgment granting a writ of possession and rental arrears for the use and occupancy of certain residential premises which at the time of trial below were under an agreement of sale to the defendants in error, and which assigned to them the rents accruing and arising therefrom.
The complaint embodies two causes of action (R.L.H. 1945, § 10406, as amended), one for summary possession, and the other in assumpsit for rent. The trial court did not stay the issuance of the writ, nor was it ever served, the plaintiff in error having vacated the premises prior to service of the writ.
Three errors are assigned, all of which are directed to the first cause of action — that of summary possession. No assignment was taken from the money award under the *Page 237 
second cause of action.
Assuming without deciding that the trial court erred in denying the plea in abatement, we find that the issues now before us have since become moot by virtue of the plaintiff in error having voluntarily vacated the premises one day prior to entry of the judgment and issuance of the writ of possession on October 11, 1952.
No relief can now be granted to the plaintiff in error under any judgment which may be entered on appeal.
The appeal is dismissed.